DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 10/14/2021.
Claims 1-10 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more because the recited steps/operations fall within the “Mental Processes” grouping of abstract ideas. 

Claims 1 and 10 are directed an ineligible mental process of receiving and aggregating/organizing network state information and planning/scheduling a task using the state information, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. 

This judicial exception is not integrated into a practical application nor does recite an inventive concept which amounts to significantly more. Beyond the steps that, as shown above, can be practically be performed in the mind, the claim only recites only recites one additional element: A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform the method, which at most amounts no more than mere instructions to apply the exception using a generic computer component and accordingly does not integrate the judicial exception into a practical application nor amount to significantly more.
Dependent claims 2-3 and 6-9 recite limitations describing further characteristics of the information and/or the technological environment and do not amount to significantly more than the exception.
In contrast to the above, claim 4 which recites configuring other data centers of the plurality of data centers to handle operations of that data center, and performing the task for that device of that data center which cannot be carried out in the human mind and is accordingly a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanyan (Scalable SNMP-Based Monitoring Systems for Network Computing), hereafter “SIMONE”.


Claims 1 and 10:
SIMONE discloses the limitations as shown in the following rejections:
a method to automate a task over a network that includes a plurality of data centers (administrative/network domains)), the method comprising: receiving a set of state change information (e.g. event data, monitoring data, results of managerial tasks, node performance/”temperature”) from a plurality of devices (nodes/agents) in the plurality of data centers  (pg. 5-6; pg. 29-30; pg. 42; pg. 48-50; pg. 92-95; pg. 123) disclosing a distributed hierarchical network management implementation where “An ILM acts as a manager for a collection of agents, whereas, a collection of ILMs act as (enhanced) agents…to a top-level manager (TLM). The ILM thus behaves as a dual entity…The partitioning of nodes assigned to ILMs is done based on network domains” where “managerial tasks are delegated among a collection of ILMs…the ILM is responsible for processing a share of the managerial tasks and…for relaying results”; “An agent may also generate a report when a significant event (e.g. a change of state) or an unusual event (e.g. a fault) occurs”.
generating an overall state for the network (see at least pg. 21-22, § 2.3.1 - “Management Station”; pg. 87, § 4.3, para. 1; pg. 141-142).
receiving a task (monitoring task, managerial task) to be performed over the plurality of data centers; and scheduling the task to be performed using the overall network state (pg. 93, para. 2; pg. 99, § 4.8.3; pg. 101, § 4.9; pg. 135; pg. 120-121, § 5.2.1 - 5.2.2) disclosing “The monitoring task to be delegated needs to be described in some form that can be understood by the ILMs and distributed among them. The monitoring functions are written in the form of scripts” (§ 4.8.3), and that the monitoring and other management tasks are assigned and resources (re)allocated based on resource availability and node performance/”temperature”. 

Claims 2 and 3:
SIMONE discloses the limitations as shown in the rejections above. SIMONE further discloses  the overall network state includes characteristics selected from the group consisting of resource usage of each individual device in the network, resource usage of each of the plurality of data centers, configuration of each of the devices in the network, topology of each data center, topology of the network that includes the data centers, error counters, and fault indications…wherein device is selected from the group consisting of a computer system, a network element, and a storage system (see at least pg. 22, last para.; pg. 29-30; pg. 50; pg. 123).

Claim 6:
SIMONE discloses the limitations as shown in the rejections above. SIMONE further discloses wherein the task is selected from the group consisting of software upgrade/downgrade, bug vulnerability detection, and network performance monitoring (see pg. 93, para. 2; pg. 25; pg. 29).

Claims 7:
SIMONE discloses the limitations as shown in the rejections above. SIMONE further discloses wherein a data center (administrative/network domains) is a site that include up to thousands of device managed by a synchronization controller (Intermediate Level Manager (ILM)), each of the devices in the data center reports state update changes to the synchronization controller, and the received state change information is received from the synchronization controller. (see at least pg. 5-7; pg. 92-96).



Claims 8:
SIMONE discloses the limitations as shown in the rejections above. SIMONE further implicitly discloses the received state change information includes that state change updates except for forwarding state changes as there is no description or suggestion that the received monitoring data includes any information related to “forwarding”. Examiner additionally notes the limitation as written is directed to nonfunctional descriptive material and does not have patentable weight (see MPEP 2111.05 and Ex parte Nehls1 (BPAI 2008, precedential).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “SIMONE” in view of Calder et al. (US 2014/0059533 A1).
                  
                                                                                                                                                           Claims 4 and 5:
The combination of SIMONE/ScriptMIB discloses the limitations as shown in the rejections above. SIMONE further disclose determining the resource usage of each of the plurality of data centers (see at least SIMONE pg. 29-30; pg. 104, last para.; pg. 121, § 5.2.2; pg. 123; pg. 141-142) but do not specifically disclose the remaining limitations.
Calder, however, discloses the limitations:
determining the resource usage of each of the plurality of data centers (domain); for each of the plurality of data centers, determining if the resource usage for that data center is sufficient (lightly loaded) to complete the task (upgrade) (see at least ¶0046-0050).
configuring (offload to) other data centers (domains) of the plurality of data centers to handle operations of that data center, and performing the task for that device (upgrade domain node(s)) of that data center…reconfiguring one or more devices (nodes) in the other data centers to handle the operations of that data center (see at least ¶0051-0056).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the NM system of SIMONE with Calder’s methods of automated domain upgrades because it “allows for automated upgrading of the domains while maintaining availability, durability, and performance. This may be achieved by preventing the propagation of faulty upgrades as identified by one or more health tests. Therefore, services may continually be upgraded in an automated fashion while ensuring that the distributed computing environment is resilient and is able to automatically adjust to detected abnormalities resulting from upgrades” (¶0063).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “SIMONE” in view of Bornhoedv et al. (US 2007/0282988 A1).

Claim 9:
The combination of SIMONE discloses the limitations as shown in the rejections above. SIMONE does not explicitly disclose the network further includes a branch office that is a site including up to a hundred devices managed by an automation controller. 
However, Bornhoedv discloses (see at least ¶0074-0075, FIG. 3) such network monitoring topologies which include a branch office (i.e. production plant) that is a site including up to a hundred devices managed by an automation controller (i.e. company server and/or production plant server) were known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the NM system of SIMONE with the hierarchical monitoring of Bornhoedv because it increases the efficiency and cost-effectiveness of monitoring distributed networks (Bornhoedv ¶0040, 0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20160011573 A1 is directed to site controller upgrades.
US 20150358209 A1 and US 20150358198 A1 are directed to a network state management service.
US 20130190899 A1 is directed to methods of monitoring, analyzing, optimizing and controlling data centers and data center operations
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
11/25/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry…Rather, the SEQ ID NOs are merely information being manipulated by a computer…Other panels of this Board have reached the same conclusion with respect to computer-implemented methods. See Ex parte Curry and Ex parte Mathias. The Board in Curry held that a computer-implemented method of providing “wellness-related services” would have been obvious, even though the specific wellness-related data were not taught or suggested by the cited prior art. According to the Board, “the ‘wellness-related data in the databases . . . does not functionally change either the data storage system or communication system used in the method of claim 81. Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.” Similarly, the Board in Mathias held unpatentable a claim to an “onscreen icon for viewing the score of a broadcast sporting event,” even though the cited prior art did not teach or suggest a sporting event in this context. The Board noted that “our reviewing court has held that nonfunctional descriptive material,” such as the sporting event, “cannot lend patentability to an invention that would have otherwise been anticipated by the prior art” Ex parte Nehls (BPAI 2008, precedential, internal citations omitted).